internal_revenue_service department of the treasury rons washington oc person to contact telephone number refer reply to cc pqm it a 9-plr-106108-98 sep index no attn dear this is in reference to a request filed on behalf of x the partnership to adopt the current_expense method for research_and_experimental_expenditures relating to self-created assets pursuant to the provisions of revenue code adoption for the tax_year beginning january of the internal sec_174 b year of it is represented that the partnership currently capitalizes or sec_174 to currently deduct research and experimental the partnership did not make an election under experimental expenditures under sec_263a and the regulations thereunder a expenditures_for self-created assets for the first taxable_year in which the partnership paid_or_incurred research_and_experimental_expenditures for self-created assets partnership shall continue to account for expenditures already capitalized under sec_263a under the method_of_accounting used prior to the change authorized by this ruling the sec_174 provides that a taxpayer may treat research_and_experimental_expenditures which are paid_or_incurred by him during the taxable_year in connection with his trade_or_business as expenses which are not chargeable to the capital_account the expenditure so treated shall be allowed as deduction a sec_1_174-3 of the income_tax regulations provides that a taxpayer may with the consent of the commissioner adopt at any time the current_expense method further this method shall be applicable only to expenditures paid_or_incurred during the taxable_year for which the request is made and in subsequent taxable years sec_1_174-3 provides that once the current_expense method is adopted it must be used consistently unless permission is granted to change to another method with respect to part or all of the expenditures pursuant to the facts presented consent is hereby granted the partnership to adopt the current_expense method of deducting the research_and_experimental_expenditures relating to self- created assets paid_or_incurred on or after the first day of the year of adoption to the extent that the expenditures constitute research_and_experimental_expenditures pursuant to the provisions of sec_1_174-2 provided the partnership keeps its books_and_records for the year_of_change and for subsequent taxable years provided they are not closed for that year on the date it receives this letter on the method_of_accounting granted in this letter satisfied if the partnership reconciles the results obtained under the method used in keeping its books_and_records and the method used for federal_income_tax purposes and maintains sufficient records to support such reconciliation this condition is considered paid_or_incurred during the year of adoption and the partnership currently deducts all research_and_experimental_expenditures as defined in sec_1 later tax years unless permission is granted to change to another method with respect to part or all of the expenditures and the partnership deducts the balance of research_and_experimental_expenditures capitalized prior to the first day of the year_of_change in accordance with their present methods of amortizing such expenditures in connection with the consent granted in this letter it should be understood that the responsibility for making determinations as to whether the expenditures paid_or_incurred by the partnership in connection with the partnership's trade_or_business constitute research or experimental expenditures within the meaning of a matter to be considered by the district_director upon examination of the partnership’s return and the regulations thereunder is the partnership should attach a copy of this letter to its tax_return for the year of adoption as evidence of its authority for adopting the current_expense method this ruling is directed only to the partnership who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours assistant chief_counsel u a ‘ja strickland - branch
